Citation Nr: 0738982	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-09 162	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for an acquired psychiatric disorder, to 
include anxiety disorder.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active military service from February 7, 
1955, to March 10, 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).    

On October 25, 2005, the Board issued a decision which, in 
pertinent part, denied the veteran's claim for an effective 
date earlier than October 4, 1999, for the grant of service 
connection for an acquired psychiatric disorder, to include 
anxiety disorder.  Thereafter, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2007, the Court issued 
an Order granting a Joint Motion for Remand, which found 
deficiencies within the Board's October 2005 decision.  A 
Joint Motion that accompanied the Order asked that the 
Board's October 2005 decision be vacated.  Under these 
circumstances, pursuant to the actions taken, the Board finds 
that its prior decision in October 2005 must be vacated in 
order that the matter may be addressed on the proper legal 
basis.

In a separate decision issued simultaneously to this Vacatur, 
the Board will reconsider the veteran's appeal on a de novo 
basis.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


